Mr. Justice Scott delivered the opinion of the Court: This case does not differ materially from the case of Hensoldt v. The President and Trustees of the Town of Petersburg, ante, p. 111. The same objections were insisted upon in that case as are relied upon to reverse this one. It is unnecessary for us to restate our views on the same questions. It is insisted, as an additional reason for reversing this judgment, that the amount fixed by the ordinance under which these prosecutions were commenced, for a license to sell liquors in the town, is so excessive and unreasonable in amount as to constitute prohibition, and therefore renders the ordinance void; and that the authority in the charter to regulate the traffic in intoxicating liquors does not confer the power to prohibit all traffic in them. We do not think that this question can arise in this case, and therefore decline to discuss it. For the reasons given in the former opinion, this judgment is affirmed. Judgment affirmed.